Citation Nr: 1009515	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1966 to August 1968.  Service in the Republic of 
Vietnam and receipt of the Purple Heart Medal and Combat 
Infantryman Badge are indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO in Baltimore, Maryland 
currently has original jurisdiction over the Veteran's claim.

In September 2005, the Veteran testified at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge at the Board's offices in Washington D.C.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.

In February 2007, the Board remanded the Veteran's claim for 
additional procedural and evidentiary development.  A 
supplemental statement of the case was issued in January 2010 
by the VA Appeals Management Center (AMC), which continued 
the denial of the claim.  The case is once again before the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

In order to establish service connection there must be 
(1) competent and credible evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent and credible evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

With respect to Hickson element (1), the Veteran has been 
diagnosed with degenerative joint disease of the right knee.  
See, e.g., the September 2009 VA examination report.  Hickson 
element (1) has therefore been met.  Further, a report of a 
VA X-ray examination of the knees additionally revealed 
metallic densities throughout the soft tissues around the 
knee joints.  

With respect to Hickson element (2), the Veteran testified 
that he injured his knee in combat.  Specifically, the 
Veteran testified that he sustained a shell fragment wound to 
his right knee and that he fell and injured his knee in 
Vietnam.  See, e.g., the September 2005 hearing transcript, 
page 3.  In his June 1968 separation examination report, the 
examining physician noted that the Veteran had occasional 
pain and weakness in his right knee.  In this case the Board 
finds that combat presumption applies and supports a 
conclusion that the Veteran suffered a right knee injury 
during service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009).  Hickson element (2) has therefore 
been met.

With respect to crucial element (3), medical nexus, the 
Veteran has been afforded three examinations. 

During the May 2007 VA examination, the Veteran indicated 
that he was hit with shrapnel in both knees during service.  
He reported intermittent knee pain over the years and that he 
currently experiences knee pain three to four times per week.  
After reviewing the Veteran's claims folder, the VA examiner 
stated that there were inconsistencies in record.  
Specifically, the examiner noted that "there was evidence of 
a left knee shrapnel related injury, on the one hand.  Yet, 
on the [Veteran's] exit physical there is mention made of 
right knee weakness."  The examiner did not specify how a 
shrapnel injury to both knees resulting in documented 
weakness to one knee after treatment was inconsistent.  
Nevertheless, the examiner stated that "due to conflicting 
evidence in the C-file, it is impossible to give an opinion 
regarding service connection for the [Veteran's] right knee 
without resorting to speculation."  

The Veteran was provided with an additional VA examination in 
September 2009.  After providing a thorough examination of 
the Veteran's right knee, the examiner observed that the 
Veteran's service treatment records do not document an in-
service knee injury.  Based on the absence of documented knee 
injury in the Veteran's service treatment records, the VA 
examiner stated that he was unable to provide a medical nexus 
opinion. 

In November 2009, a VA examiner stated that it is unlikely 
that the Veteran's "minor superficial scarring of the right 
knee skin, whatever the cause," is related to his 
degenerative arthritis.  The examiner did not comment on 
whether the Veteran's reported in-service shrapnel injury 
(with retained metallic densities noted in October 2005), 
and/or fall, may be clinically dissociated from his 
degenerative arthritis. 

This case presents a certain medical question which cannot be 
answered by the Board, namely the relationship, if any, 
between the Veteran's in-service knee injuries and his 
diagnosed arthritis of the right knee.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  This question must be addressed 
by an appropriately qualified medical professional.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a medical 
professional with appropriate experience 
to review the Veteran's claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that the Veteran's reported 
in-service knee injuries (a fall and a 
shrapnel injury) resulted in his currently 
diagnosed degenerative arthritis of the 
right knee.  The reviewing medical 
professional should observe that the 
Veteran has been awarded the Purple Heart 
Medal for his service in the Republic of 
Vietnam and that his in-service fall and 
shrapnel injury are presumed to have 
occurred as consistent with the 
circumstances of his service.  In 
rendering his/her opinion, the reviewing 
physician should specifically consider 
that the Veteran was observed to have 
occasional right knee pain and weakness at 
the time of his discharge, and that 
metallic densities were identified in the 
soft tissue surrounding the Veteran's 
knees during an October 2005 VA X-ray.  If 
the reviewing heath care provider finds 
that physical examination of the Veteran 
and/or diagnostic testing is necessary, 
such should be accomplished.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


